 TULANE UNIVERSITY329TulaneUniversityandService Employees'Interna-tional Union,Local No. 275, AFL-CIO,Petitioner.Case 15-RC-4653February 4, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer I. Harold Koretzky oftheNational Labor Relations Board. Following thehearing, this case was transferred to the National LaborRelations Board in Washington, D.C., for decision,pursuant to Section 102.67 of the National Labor Rela-tions Board Rules andRegulationsand Statements ofProcedure, Series 8, as amended. Thereafter, the Em-ployer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief filed by the Employer, the Board finds:1.Tulane University, New Orleans, Louisiana, is aprivate, nonprofit institution of higherlearning. It isgoverned by a self-perpetuating 17-member bodyknown as the Administrators of the Tulane Educa-tional Fund, or the Board of Administrators. Tulanehas some 3,400 academic and nonacademic employees.Its student population is 8,500 during the regularschool term, with some 2,000 summer enrollees.The University's current budget reflects an income of$46,000,000, with expenses of like amount. Its incomeis derived primarily from student tuition and fees. Itsinvestment portfolio of $45,000,000, consisting ofstocks, bonds, mortgages, and commercial real estate,producesan annualincome of $2,300,000. In this con-nection, Tulane receives $500,000 a year for lease of itsstadium to the New Orleans Saints professional foot-ball team, although this is on a temporary basis. It ownsthe land on which the Roosevelt Hotel and the ShellBuilding are located and owns an off-campus facilitycalled "Brennan's." The University also receives Fed-eral grants and contracts in the amount of $15,000,000yearly, including $9,000,000 from the Department ofHealth, Education and Welfare, $1,500,000 from theDepartment of Defense, and miscellaneous amountsfrom such agencies as the National Aeronautics andSpace Administration, the Atomic Energy Commis-sion, and the National Science Foundation. The Uni-versity's out-of-state purchases of supplies and materi-als amountto $5,000,000 a year.The Employer contests the Board's assertion ofjuris-diction in this case. However, in light of the foregoingfacts, it is clear that the economic operations of TulaneUniversity have a substantial impact on interstate com-merce and that, by any reasonable standard whichmight be imposed, the Board is amply justified in exer-cising itsjurisdiction in the instant proceeding. Tulaneclearly meets the standards which the Board has estab-lished for institutions of higher learning.' Accordingly,we find that Tulane Universityis engagedin commercewithin themeaning ofthe Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The Petitioner seeks to represent a unit of some400 nonacademic wage employees, basically, "mainte-nance and cafeteria employees" at Tulane's main (up-town) campus in New Orleans, Louisiana. The Em-ployer,on the other hand, argues that the onlyappropriateunit is oneuniversitywide in scope, encom-passing allnonacademic wage employees throughoutthe entire University, includingthose at the MedicalCenter, the Delta Regional Primate Research Center,and the F. Edward Hebert Research Center. At thehearing, the Petitioner stated that it would go to anelection in an overall unit encompassing employees atall four facilities if the Board found the initially re-quested unit to be inappropriate. There is no bargaininghistory for any of Tulane's nonacademic wage em-ployees.Tulane's main campus is located in the New Orleansuptown section and contains such facilities as theSchools of Arts and Sciences, Newcomb, Architecture,Engineering, SocialWork,BusinessAdministration,Law, etc., and employs about 400 nonacademic, wageemployees. The Medical Center is located in the down-town business district, about 5 miles away from themain campus,and employs some 240 nonacademic,wage employees.2 The Delta Regional Primate Re-search Center is in Covington, Louisiana, some 40miles north of the main campus, and employs 22 wageemployees. The F. Edward Hebert Research Center,commonly called Riverside, is located in the New Or-leans suburb of Belle Chasse, about 15 miles south ofSec 103 1 of the Board's Rules and Regulations, Series 8, as amendedTulane has no teaching hospital of its own and,therefore, located itsMedical Center adjacent to the State's Chanty Hospital,which it uses forteaching purposes by agreement with the State195 NLRB No. 62 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemain campus, and employs seven nonacademicwage employees.The wages, hours, and working conditions for allnonacademic wage employees of Tulane are developedby the Non-Academic Personnel Executive Commit-tee, which is located on the main campus. The account-ing office for the entire University is on the main cam-pus, as are the business records and the payroll office.All purchasing is accomplished through the chief pur-chasing agent on the main campus, although there is anassistant purchasing agent at theMedical Center.Budgeting is also accomplished centrally for the wholeUniversity.No single facility or department has thepower or authority to pay debts or enter into contracts,such authority being possessed by the business manageron behalf of the Board of Administrators. All griev-ances are processed by the Non-Academic PersonnelExecutive Committee.There are some 72 classifications and subclassifica-tions of wage employees and they appear virtuallythroughout the entire University, regardless of geogra-phy, in 51 departments or subdivisions thereof. Theseemployees are grouped according to the function theyperform, such as food service workers, custodial work-ers,mechanics, and utilitymen, and they operate andare supervised within the department to which they areassigned. The largest department is the physical plant,which employs some 179 wage employees who work atall four Universitysites.These employees are super-vised by the director of the physical plant, who islocated on the main campus. The food service depart-ment employs some 141 wage employees, 127 of whomwork in the cafeteria and dining halls on the maincampus, and 24 of whom work in the Medical Centercafeteria.While thereis a managerof each food facility,these managers report directly to the assistant businessmanager of the University, who is on the main campus.The housing department employs some 75 wage em-ployees, and they areassignedto the main campus andMedical Center. However they are supervised by thedirector of housing, who is located on the main cam-pus.All job classifications and ranges and rates of pay forwage employees throughout the University are deter-mined by the Non-Academic Personnel ExecutiveCommittee,which publishes an "Hourly StaffManual," defining the policies and practices of the Uni-versity with respect to all wage employees. There are nodifferences in job skills and functions within each jobclassification.All employees are subject to the samecentral personnel policies, practices, processes, and ad-ministration. All fringe benefits, including basic hospi-talization, major medical benefits, group life insurance,and disability insurance, are uniform for all wage em-ployees. Nearly all wage employees punch a timeclock,all have the same payroll period and the same payday,and all are issued the same kind of paycheck,which isprepared in the payroll department on the main cam-pus. Nearlyall of the University's wage employees arerequired to wear uniforms which are identical through-out the University.The great majority of the wageemployees who work at one of the University's fourinstallations perform their duties at.that specific loca-tion.There areonly occasional temporary transfers ofemployees from one facility to another.As we said inCornell University,'in determiningwhether a particular group of employees constitutes anappropriate unit for bargaining where an employer op-erates a number of facilities,the Board considers suchfactors as prior bargaining history;centralization ofmanagement,particularly in regard to labor relations;extent of employee interchange;degree of interdepend-ence or autonomy of facilities;differences or similaritiesin skills and functions of the employees;and geograph-ical location of the facilities in relation to each other.There isconsiderable evidence in this case that theoperations of Tulane's four facilities are integrated andcentralized and that a community of interests is sharedby all of itswage employees.Thus,as indicated, theNon-AcademicPersonnelExecutiveCommittee,which is located on the main campus,formulateswages,hours,and working conditions for wage em-ployees throughout the University.Hiring and promo-tion are determined through a central personnel officelocated at the main campus.The job titles of Tulane'swage employees are identical throughout the Univer-sity.The skills and functions within each of the variousclassifications of wage employees are identical, and allwage employees receive the same fringe benefits. Sincethe University'swage employees are assigned, func-tionally, to one of the various departments, subject tocentralized supervision from the main campus,there islittle, if any,autonomy at the three facilities off themain campus,and there is no common supervisionexercised by the first and second echelon supervisorsamong the various classifications of wage employees atany singlefacility.In view of the above circumstances,we find that aunit limited to wage employees at Tulane's main cam-pus is inappropriate. We find,rather, that an appropri-ate unit at Tulane must embrace wage employees at allof Tulane's four facilities, and, in accordance with thePetitioner's alternative unit position,we shall direct anelection in such a unit.'Accordingly,we find that the following employeesconstitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.'183 NLRB No. 414SeeCornellUniversity, supra TULANE UNIVERSITYAll nonacademic wage employees,includingmaintenance and cafeteria employees,at TulaneUniversity's main(uptown)campus, the MedicalCenter,the Delta Regional Primate Center, andthe F.Edward Hebert Research Center,excludingalloffice clerical employees,professional em-ployees,guards,and supervisors as defined in theAct.[Direction of Election','omitted from publication.]MEMBERJENKINS,dissenting:Contrary to my colleagues,I do not believe that ourdecision inCornell University'compels the conclusionthat the appropriate unit in this case must include thewage employees at all of Tulane's four facilities. In myview,the record amply supports the exclusion of theDelta Regional Primate Research Center and the F.Edward Hebert Research Center located 40 and 15miles,respectively,from the main New Orleans cam-'As the unit found appropriate herein is more comprehensive than thatdefined in the petition,we shall instruct the Regional Director to determinethe adequacy of the Petitioner's showing of interest in the aforedescribedappropriate unit before proceeding with an election herein6In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc,156 NLRB 1236,N.LR.B. v.Wyman-Gordon Co.,394 U S 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 15 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstancesFailure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.'183 NLRB No 41331pus. I would,however,include in the unit the wageemployees at the Medical Center which is located indowntown New Orleans approximately 5 miles fromthe main campus.In addition to the lack of geographic proximity be-tween the two facilities located in the city of New Or-leans and the two research centers,there is a lack ofinterchange or transfer of employees between thesefacilities.Nor is there any showing that the four facili-ties recruit their respective wage employees from acommon labor market.Presumably the employees em-ployed at the New Orleans facilities are recruited fromthe labor market in the immediate urban area. Apartfrom central administrative control of personnel poli-cies relating to wage employees which are formulatedby the Non-Academic Personnel Executive Committeelocated on the main campus,there appears to be nobasis for concluding that a unit of less than all fourfacilities is, in the circumstances of this case,inappro-priate.The Board has consistently held that a union neednot petition for the optimum appropriate unit but onlyfor an appropriate unit.Since the Union has indicatedthat it will proceed to an election in any unit foundappropriate and since no other union seeks an overallunit of the four facilities,Iwould find appropriate aunit consisting of the main campus and the MedicalCenter.This finding I believe comports with our deci-sion inCornell University,supra,where we specificallynoted that"we are entering into a hitherto unchartedarea." I interpret that statement to mean that we wouldweigh all the factors in each case arising in this newarea and, consistent with prior decisions, arrive at unitdeterminations based on factors which would be con-sistent with our duty to define the appropriateness ofunits.